UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4794



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHARLES TYRONE BLACKSHEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00215-FDW)


Submitted:   March 7, 2008                 Decided:   April 10, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Adam Morris, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Tyrone Blackshear appeals the 322-month sentence

imposed after he pled guilty to three counts of possession with

intent to distribute an unspecified quantity of cocaine base, and

one count of possession with intent to distribute a detectable

amount of cocaine and fifty grams of cocaine base, all in violation

of 21 U.S.C. § 841(a)(1) (2000) (Counts One through Four), one

count of using and carrying a firearm during and in relation to a

drug trafficking crime, in violation of 18 U.S.C. § 924(c) (2000)

(Count Five), and one count of possession of a firearm after having

been convicted of a crime punishable by more than one year of

imprisonment, in violation of 18 U.S.C. § 922(g) (2000) (Count

Six).     We conclude that the district court did not abuse its

discretion in sentencing Blackshear and affirm.

           In the presentence report (PSR), the probation officer

recommended a base offense level of thirty-two for the drug counts

pursuant to U.S. Sentencing Guidelines Manual (USSG) § 2D1.1(c)(4)

(2005).    The Guidelines term on Count Five was the statutory

minimum of sixty months consecutive, pursuant to USSG § 2K2.4. The

base offense level for Count Six was twenty-four pursuant to USSG

§ 2K2.1(a)(2), but the cross-reference to USSG § 2D1.1 applied, so

the base offense level became thirty-two.       Blackshear’s prior

convictions qualified him for sentencing as a career offender, and

mandated an offense level of thirty-seven.     After a three-level


                               - 2 -
reduction for acceptance of responsibility, Blackshear’s total

offense level for Counts One through Four and Six was thirty-four.

           Because he was a career offender, Blackshear was in

criminal history category VI.             Offense level thirty-four and

criminal history category VI yielded a sentencing range of 262 to

327 months for Counts One through Four and Six, plus a consecutive

sixty months on Count Five, for a total Guidelines range of 322 to

387 months.      Because Count Four involved fifty grams of cocaine

base, and the Government filed a 21 U.S.C. § 851 (2000) information

establishing two prior felony drug convictions, Blackshear was

subject to a statutory mandatory sentence of life imprisonment,

plus five years consecutive on Count Five.

           Prior to sentencing, the Government moved for a downward

departure pursuant to USSG § 5K1.1 and 18 U.S.C.A. § 3553(e) (West

2000 & Supp. 2007). The Government requested a sentence of 262

months on the drug counts and a consecutive sixty months on Count

Five, for a total of 322 months of imprisonment.              Blackshear did

not object to the PSR, which the court adopted without change.                The

court   accepted     the     Government’s     motion    for   a    departure.

Blackshear’s counsel stated that he accepted the Government’s

motion as to the Guidelines, then argued for a variance below the

sentence recommended by the Government in the departure motion.

The   district   court     noted   the   advisory   Guidelines    and   the    18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007) factors and sentenced


                                     - 3 -
Blackshear to 322 months of imprisonment, ten years of supervised

release, and a $600 special assessment.

             On appeal, Blackshear argues that the district court

failed to make proper findings regarding the § 3553(a) factors and

the factors supporting a departure under § 5K1.1 and § 3553(e), and

that the court erred in failing to consider a lesser sentence based

on the crack-to-powder cocaine disparity, anticipating the Supreme

Court’s decision in Kimbrough v. United States, 128 S. Ct. 558

(2007).    We review a district court’s sentence for reasonableness

under an abuse of discretion standard.              Gall v. United States, 128

S.   Ct.   586,   597    (2007).     In    this    case,   the   district   court

explicitly    treated     the    Guidelines    as    advisory,    and   sentenced

Blackshear only after considering the Sentencing Guidelines, the

§ 3553(a) factors, the Government’s departure motion, and counsel’s

arguments.      Although the district court did not recite facts to

support each § 3553(a) factor, the court need not “robotically tick

through § 3553(a)’s every subsection” or “explicitly discuss every

§ 3553(a) factor on the record.”              United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006).            Our review of the record leads us

to   conclude     that   the    district   court     properly    considered   the

sentencing factors, and did not abuse its discretion in concluding

that the sentence recommended by the Government was appropriate.

            The Supreme Court recently decided, in Kimbrough, that

“it would not be an abuse of discretion for a district court to


                                      - 4 -
conclude   when    sentencing   a     particular   defendant    that   the

crack/powder disparity yields a sentence ‘greater than necessary’

to achieve § 3553(a)’s purposes, even in a mine-run case.”          128 S.

Ct. at 575.       We conclude, however, that Kimbrough is of no

assistance to Blackshear because his ultimate Guidelines range was

not determined based on drug quantity, but on his status as a

career offender.    Accordingly, the district court did not err in

failing to consider the crack-to-powder cocaine disparity as a

basis for imposing a lower sentence.

           We therefore affirm Blackshear’s sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                    - 5 -